Rejoinder
Claims 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 February 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Lizio Reference: As close and relevant prior art, the examiner cites Lizio et al. (WO 2015/181138 A1). Lizio et al. (hereafter referred to as Lizio) teaches a particle with the following structure, as of Lizio, page 26, claim 1 of Lizio, reproduced below.

    PNG
    media_image1.png
    464
    996
    media_image1.png
    Greyscale

The human lactoferrin derived peptide of Lizio appears to be the same as the human lactoferrin derived peptide recited by the instant claim. Nevertheless, Lizio differs from the instantly claimed invention for at least the following reasons:
First, while Lizio teaches a human lactoferrin-derived peptide, the human lactoferrin-derived peptide of Lizio is not acylated with a C16-monoacyl group. There would have been no motivation for the skilled artisan to have acylated the human lactoferrin-derived peptide with a C16-monoacyl group. This is at least because, while Lizio, pages 22-23, Example 3c teaches a human lactoferrin derived peptide, Lizio does not teach derivatizing said human lactoferrin peptide with a C16-monoacyl group.
Second, while Lizio teaches a lactic acid polymer (which is a bio-resorbable polyester), this appears to be in an intermediate layer of the particle of Lizio, not the 
Third, even if, purely en arguendo, Lizio were interpreted such that items (a), (b), and (c) of claim 1 of Lizio were considered to be the core and only item (d) was considered to be other than the core, this would be insufficient to result in a prima facie case of obviousness over Lizio. This is because Lizio fails to teach a hydrophilic polymer in layers (a), (b), or (c) of the particle of Lizio. In contrast, the only hydrophilic polymers taught by Lizio are in layer (d) of Lizio, which is not the core. As such, while Lizio teaches a hydrophilic polymer, the hydrophilic polymer is not in the core of the particle of Lizio. There would have been no motivation for the skilled artisan to have added a hydrophilic polymer to the core of Lizio. 
Zweytick Reference: Also as relevant prior art, the examiner cites Zweytick et al. (Biochimica et Biophysica Acta 1758 (2006), pages 1426–1435). Zweytick et al. (hereafter referred to as Zweytick) is drawn to N-acylation of a peptide derived from human lactoferrin, as of Zweytick, page 1426, title and abstract. Zweytick teaches derivatizing this peptide with a lauryl group, as of Zweytick, page 1426, abstract. 
The examiner notes that a lauryl group is a C12 group, rather than the C16 group required by the instant claims. Nevertheless, even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have substituted a C16 group in place of the C12 group of Zweytick, the resulting composition would not have rendered the instantly claimed invention obvious for at least the following reasons.
The examiner notes that the purpose of N-acylating the human lactoferrin derived peptide of Zweytick appears to be in order to incorporate said lactoferrin derived peptide 16-monoacyl group in order to have helped incorporate the human lactoferrin peptide into a nanoparticle made from a bio-resorbable polyester. Additionally there is no evidence from Zweytick that N-acylation of the human lactoferrin derived peptide would have predictably helped incorporated said peptide into a nanoparticle made of a bio-resorbable polyester and a hydrophilic polymer with a reasonable expectation of success. Therefore, there would have been no motivation for the skilled artisan to have included the N-acylated peptide of Zweytick in a nanoparticle made of a bioresorbable polyester and a hydrophilic polymer.
Additionally, the skilled artisan would not have been motivated to have combined Zweytick with Lizio. This is because Zweytick teaches human lactoferrin peptide for antimicrobial purposes, as of Zweytick, page 1426, abstract. In contrast, Lizio uses lactoferrin-derived peptide as a cationic cell penetrating peptide, as of Lizio, page 12. In view of these differing uses of acylated lactoferrin-derived peptide, there would not necessarily have been motivation for the skilled artisan to have combined Zweytick with Lizio. Additionally, even if, purely en arguendo, there were such motivation to combine Zweytick and Lizio, this combination would not have resulted in a core comprising both a bioresorbable polyester and a hydrophilic polymer.
Di Pisa Reference: Also as relevant prior art, the examiner cites Di Pisa et al. (Journal of Peptide Science, Vol. 21, 2015, pages 356-369). Di Pisa et al. (hereafter 
The examiner notes that Di Pisa teaches a palmitoyl-derivatized cell penetrating peptide, as of Di Pisa, page 364, left column, figure 4B, reproduced below.

    PNG
    media_image2.png
    307
    396
    media_image2.png
    Greyscale

However, the palmitoyl derivitization appear to be on the functional groups of a lysine amino acid, not on the N-terminus of the peptide, as required by the instant claims.
The examiner takes the position that the combination of Lizio, as set forth above, with Di Pisa, would not have rendered the instantly claimed invention prima facie obvious. Even if, purely en arguendo, the skilled artisan were motivated to have derivatized the lactoferrin-derived peptide of Lizio with a palmitoyl group, as of Di Pisa, there would have been no motivation to have performed such derivitization on the N-terminus of the lactoferrin-derived peptide of Lizio, because Di Pisa does not teach C16-
Chen Reference: As an additional relevant reference, the examiner cites Chen et al. (European Journal of Pharmaceutical Sciences 47 (2012) 430–443). Chen et al. (hereafter referred to as Chen) is drawn to a nanoparticle intended for delivery of vincristine sulfate, which is an anti-cancer drug, as of Chen, page 430, title and abstract. Said nanoparticle comprises PLGA-PEG modified with folic acid and a polyarginine peptide comprising seven arginines, as of Chen, page 430, abstract. The particle of Chen has the following structure, as of Chen, page 431, figure 1, reproduced below.

    PNG
    media_image3.png
    398
    709
    media_image3.png
    Greyscale

The examiner notes that the original figure is in color, and the substance of this figure may not be clear without viewing the figure in color. Nevertheless, the instantly claimed invention would not have been prima facie obvious over Chen, for at least the following reasons.
A) Hydrophilic Polymer of Chen is not in Core: The instant claims require a bio-resorbable polyester and a hydrophilic polymer. As best understood by the examiner, PLGA, as of Chen, is a bioresorbable polyester, and PEG, as of Chen, is a hydrophilic polymer. Nevertheless, the PEG is Chen is not in the core, as of Chen, figure 1, reproduced above. In fact, Chen teaches away from placing the PEG in the core of the particle in view of Chen, paragraph bridging page 430 on the right column and page 431 on the left column, which is reproduced in part below.

    PNG
    media_image4.png
    169
    581
    media_image4.png
    Greyscale

As such, Chen appears to teach that the PEG must be on the surface of the particle to prevent clearance by the reticuloendothlial system. The skilled artisan would not have been motivated to have moved PEG to the core of the particle because the above-reproduced text indicates that PEG must be on the surface of the particle to prevent reticuloendothelial system clearance.
B) No C16 Acylation of Cell Penetrating Peptide: Chen does not teach a lactoferrin-derived peptide. However, Chen does teach a polyarginine as a cell penetrating peptide, as explained above. Even if, purely en arguendo, the skilled artisan were motivated to have substituted a lactoferrin-derived peptide in place of the polyarginine of Chen on the grounds that both are cell penetrating peptides, this would not have been sufficient to result in a prima facie case of obviousness. This is because, 16-monoacyl group. This is because binding a cell penetrating peptide to PEG has been done as of Chen, figure 1, reproduced above, and page 431, left column, wherein Chen teaches 
PLGA–PEG–R7.
Seiler Reference: As relevant prior art, the examiner cites Seiler et al. (US 2009/0011038 A1). Seiler et al. (hereafter referred to as Seiler) is drawn to a particulate drug delivery system, as of Seiler, title and abstract. Seiler appears to teach the peptide known as Seq. ID #1, albeit bound to a fluorescent dye, as of Seiler, page 11, Table 1, reproduced below.

    PNG
    media_image5.png
    263
    405
    media_image5.png
    Greyscale

However, Seiler does not teach that this peptide is covalently functionalized with a C16-monoacyl group. In fact, Seiler appears to teach away from functionalizing the above-reproduced peptide, as of Seiler, paragraph 0006. The relevant portion of Seiler has been reproduced below.



The examiner clarifies that the term “signal peptide”, as used by Seiler, refers to a cell-penetrating peptide, as of Seiler, paragraph 0032, and can refer to the lactoferrin-derived peptide of Seiler. However, the above-reproduced text would appear to indicate that covalent functionalization of the lactoferrin-derived peptide of Seiler is not desired.
With regard to the polymeric component of the particle of Seiler, the examiner notes that Seiler teaches a core and a shell. However, based upon the examiner’s best understanding of Seiler, it appears that Seiler teaches that the active agent to be delivered is the core, but also teaches various polymers of varying levels of hydrophobicity in the shell. See paragraph 0071 of Seiler, in which Seiler teaches an active agent in the core (as of the first sentence in the paragraph) and various polymers such as carboxymethylcellulose in the shell (as of the second to last sentence of the paragraph). Carboxymethylcellulose is a hydrophilic polymer. As such, Seiler teaches a hydrophilic polymer in the shell rather than in the core, as required by the instant claims. In addition, while Seiler lists various polymers of varying hydrophobicities in lists of polymers (e.g. as of paragraph 0063 or claim 7 of Seiler), Seiler does not appear to teach the presence of both a hydrophobic and a hydrophilic polymer together, let alone in the core.
Koren Reference: As a relevant reference, the examiner cites Koren et al. (Trends in Molecular Medicine, July 2012, Vol. 18, No. 7, pages 385-393). Koren et al. (hereafter referred to as Koren) teaches cell penetrating peptide modified nanocarriers, as of Koren, page 385, title and abstract. Koren does not teach human lactoferrin derived peptide. The examiner takes the position that even if, purely en arguendo, the skilled artisan would have been motivated to have modified the nanoparticles of Koren to have included human lactoferrin derived peptide as the cell penetrating peptide, this would not have been sufficient to have rendered the instantly claimed invention prima facie obvious for at least the following reasons.
Koren provides separate teachings regarding lipid-based nanocarriers comprising cell penetrating peptides and polymeric nanoparticles comprising cell penetrating peptides. The teachings regarding lipid-based nanocarriers are set forth as of Koren, page 388, right column and onto page 389, left column. In contrast, the teachings relating to polymeric nanocarriers are set forth as of Koren, page 389, left column, toward bottom of page, and onto the right column. The strategies for incorporating a cell penetrating peptide differ depending upon whether the nanocarrier is lipid-based or polymeric.
Koren teaches attaching an intracellular cell-penetrating peptide to a liposomal surface, as of Koren, page 389, left column, top paragraph. This could conceivably have resulted in a cell penetrating peptide that would have been acylated with a C16-acyl group to the extent that the lipid on the liposomal surface is a C16-lipid. Nevertheless, this teaching relates to a lipid-based nanocarrier. Such a nanocarrier would not have 
Similarly, Koren teaches a nanoparticle comprising a quantum dot and PEG-phosphatidylethanolamine modified by a cell penetrating peptide, as of Koren, page 389, left column, bottom paragraph. As best understood by the examiner, even if, purely en arguendo, the cell penetrating peptide in Koren were substituted by a human lactoferrin peptide and the phosphatidylethanolamine had C16 carbon chains, this would not be sufficient to render the instant claims obvious. This is because the resulting particle would have been a quantum dot. The term “quantum dot” refers to a semiconductor nanocrystal, and the semiconducting material in a quantum dot is an inorganic nanoparticle rather than an organic polymer such as a bioresorbable polyester. As such, nothing in Koren motivates the skilled artisan to derivatize a cell penetrating human lactoferrin peptide with a C16-monoacyl group, then combine said derivatized lactoferrin peptide with a nanoparticle comprising a core with a bioresorbable polyester and a hydrophilic polymer.
Claim Interpretation: With regard to claim 2, the examiner best understands that a composition in which the bio-resorbable polyester is “with” the hydrophilic polymer as a case wherein the bio-resorbable polyester is covalently bound to the hydrophilic polymer. Examples of this are recited in instant claim 10, in which the hydrophilic polymer poly(ethylene glycol) is covalently bound to poly(lactic-co-glycolic)acid. In contrast, the case wherein the bio-resorbable polyester is without the hydrophilic polymer can be a case wherein these polymers (e.g. poly(ethylene glycol) and poly(lactic-co-glycolic) acid) are mixed or blended together but not bound thereto.

Additionally in regard to instant claim 3, the claim is interpreted in the following manner: in the case wherein the weight of the lactoferrin-derived peptide is 100% by weight of the bio-resorbable polyester and hydrophilic polymer, this is understood to be a requirement that the weight of the lactoferrin-derived peptide equals the weight of the combination of the bio-resorbable polyester and hydrophilic polymer combined.
With regard to claim 8, this claim is understood to recite polymers that may be the bio-resorbable polyester. It is not understood to recite that the hydrophilic polymer is absent. In contrast, claim 8 is understood to further limit the bio-resorbable polyester to one of the recited choices but is not understood to further limit the hydrophilic polymer.
As to claim 18, the abbreviation “Z-ave” refers to the z-average particle size. This concept would have been well-known in the art. In support of this position, the examiner 
As to claim 19, the abbreviation “PDI” refers to polydispersity index. See the instant specification at least on page 28 line 21 of the instant specification. The phrase “particle size distrubition” is also used in the instant specification to describe the polydispersity index because the polydispersity index measures the distribution of particle sizes. The above cited reference from Malvern Instruments, cited in regard to explaining the concept of z-average, also explains the concept of polydispersity index.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612